UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6520



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOSEPH BARRETT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CR-98-468-A)


Submitted:   October 26, 2000             Decided:   November 1, 2000


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Barrett, Appellant Pro Se. Jack I. Hanly, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph Barrett appeals from the district court’s order denying

his motion to modify and amend his sentence.     Under 18 U.S.C.A. §

3582(c)(1)(B) (West 1985 & Supp. 2000), the court may not modify a

term of imprisonment once it has been imposed except in very narrow

circumstances not applicable here. We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. See United

States v. Barrett, No. CR-98-468-A (E.D. Va. Mar. 28, 2000).*     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                            AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
March 23, 2000, the district court’s records show that it was
entered on the docket sheet on March 28, 2000. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2